UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedSeptember 30, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 1-4639 CTS CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-0225010 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 905 West Boulevard North, Elkhart, IN 46514 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 574-293-7511 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of October 19, 2007: 35,202,358. CTS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Condensed Consolidated Statements of Earnings 3 - For the Three and Nine Months ended September 30, 2007 and October 1, 2006 Unaudited Condensed Consolidated Balance Sheets 4 - As of September 30, 2007 and December 31, 2006 Unaudited Condensed Consolidated Statements of Cash Flows 5 - For the Nine Months ended September 30, 2007 and October 1, 2006 Unaudited Condensed Consolidated Statements of Comprehensive Earnings 6 - For the Three and Nine Months ended September 30, 2007 and October 1, 2006 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 29 SIGNATURES 30 2 Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statements CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS - UNAUDITED (In thousands of dollars, except per share amounts) Three Months Ended Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 Net sales $ 174,790 $ 165,676 $ 507,672 $ 482,094 Costs and expenses: Cost of goods sold 140,997 136,571 410,597 391,180 Selling, general and administrative expenses 19,821 16,320 62,031 51,932 Research and development expenses 4,055 3,775 12,277 11,937 Restructuring charges — 486 — 3,368 Operating earnings 9,917 8,524 22,767 23,677 Other (expense)income: Interest expense (869 ) (803 ) (2,241 ) (2,948 ) Interest income 497 199 1,462 522 Other 320 231 474 293 Total other expense (52 ) (373 ) (305 ) (2,133 ) Earningsbefore income taxes 9,865 8,151 22,462 21,544 Income tax expense— Note I 2,071 1,904 4,717 4,998 Net earnings $ 7,794 $ 6,247 $ 17,745 $ 16,546 Net earningsper share — Note H Basic $ 0.22 $ 0.17 $ 0.50 $ 0.46 Diluted $ 0.20 $ 0.16 $ 0.46 $ 0.43 Cash dividends declared per share $ 0.03 $ 0.03 $ 0.09 $ 0.09 Average common shares outstanding: Basic 35,481 35,861 35,709 35,841 Diluted 39,956 40,266 40,222 40,215 See notes to unaudited condensed consolidated financial statements. 3 Table of Contents CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS —
